EX-21.1 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM Ancillary Health Care LLC DE Limited Liability Company Batus, LLC DE Limited Liability Company Brick Assisted Living INC DE Corporation Champion Oaks Investors LLC DE Limited Liability Company Collin Oaks Investors LLC DE Limited Liability Company Duval Oaks Investors LLC DE Limited Liability Company EM I, LLC WA Limited Liability Company EMAC DE Corporation EMERI - Sky SC LLC DE Limited Liability Company EMERICALINC DE Corporation Emericare Inc DE Corporation EMERICHIP AlexandriaLLC DE Limited Liability Company EMERICHIP AllentownLLC DE Limited Liability Company EMERICHIP AltamonteLLC DE Limited Liability Company EMERICHIP AuburnLLC DE Limited Liability Company EMERICHIP BiloxiLLC DE Limited Liability Company EMERICHIP BosieLLC DE Limited Liability Company EMERICHIP BozemanLLC DE Limited Liability Company EMERICHIP Cambria LP DE Limited Partnership EMERICHIP Cedar RapidsLLC DE Limited Liability Company EMERICHIP Dallas LP DE Limited Partnership EMERICHIP Dover LLC DE Limited Liability Company EMERICHIP El Paso LP DE Limited Partnership EMERICHIP Emerald HillsLLC DE Limited Liability Company EMERICHIP EnglewoodLLC DE Limited Liability Company EMERICHIP EscondidoLLC DE Limited Liability Company EMERICHIP EverettLLC DE Limited Liability Company EMERICHIP HendersonvilleLLC DE Limited Liability Company EMERICHIP La Casa GrandeLLC DE Limited Liability Company EMERICHIP LafayetteLLC DE Limited Liability Company EMERICHIP Lake CharlesLLC DE Limited Liability Company EMERICHIP LakelandLLC DE Limited Liability Company EMERICHIP Latrobe LLC DE Limited Liability Company EMERICHIP LewistonLLC DE Limited Liability Company EMERICHIP MorristownLLC DE Limited Liability Company EMERICHIP New Port RicheyLLC DE Limited Liability Company EMERICHIP Ocala EastLLC DE Limited Liability Company EMERICHIP Ocala WestLLC DE Limited Liability Company EMERICHIP Odessa LP DE Limited Partnership EMERICHIP OntarioLLC DE Limited Liability Company EMERICHIP Painted PostLLC DE Limited Liability Company EMERICHIP PhoenixLLC DE Limited Liability Company EMERICHIP Pine ParkLLC DE Limited Liability Company EMERICHIP PuyallupLLC DE Limited Liability Company EMERICHIP RentonLLC DE Limited Liability Company EMERICHIP San Antonio AO LP DE Limited Partnership EMERICHIP San Antonio HH LP TX Limited Partnership EMERICHIP San Marcos LP DE Limited Partnership 1 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM EMERICHIP StocktonLLC DE Limited Liability Company EMERICHIP TexasLLC DE Limited Liability Company EMERICHIP VeniceLLC DE Limited Liability Company EMERICHIP VoorheesLLC DE Limited Liability Company EMERICHIP Walla WallaLLC DE Limited Liability Company EMERIHRT BloomsburgLLC DE Limited Liability Company EMERIHRT CreekviewLLC DE Limited Liability Company EMERIHRT DanvilleLLC DE Limited Liability Company EMERIHRT GreensboroLLC DE Limited Liability Company EMERIHRT HarrisburgLLC DE Limited Liability Company EMERIHRT HarrisionburgLLC DE Limited Liability Company EMERIHRT RavennaLLC DE Limited Liability Company EMERIHRT RoanokeLLC DE Limited Liability Company EMERITHRT HendersonLP DE Limited Partnership EMERITHRT Medical CenterLP DE Limited Partnership EMERITHRT Oakwell FarmsLP DE Limited Partnership EMERITHRT Stonebridge RanchLP DE Limited Partnership Emerikeyt Fairways of Augusta LLC DE Limited Liability Company Emerikeyt Liberal Springs LLC DE Limited Liability Company Emerikeyt Broadmoor LLC DE Limited Liability Company Emerikeyt Palms at Loma Linda Inc CA Corporation Emerikeyt Springs at Oceanside Inc CA Corporation Emeripalm LLC DE Limited Liability Company EMERIPARK SC LLC DE Limited Liability Company Emeriport Inc CA Corporation Emeriprez LLC DE Limited Liability Company Emeritol Canterbury Ridge LLC DE Limited Liability Company Emeritol Colonial Park Club LLC DE Limited Liability Company Emeritol Dowlen Oaks LLC DE Limited Liability Company Emeritol Eastman Estates LLC DE Limited Liability Company Emeritol Elmbrook Estates LLC DE Limited Liability Company Emeritol Evergreen Lodge LLC DE Limited Liability Company Emeritol Fairhaven Estates LLC DE Limited Liability Company Emeritol Grand Terrace LLC DE Limited Liability Company Emeritrol Harbour Pointe LLC DE Limited Liability Company Emeritol Hearthstone Inn LLC DE Limited Liability Company Emeritol Highland Hills LLC DE Limited Liability Company Emeritol Lakeridge Place LLC DE Limited Liability Company Emeritol LO Coeur D'Alene LLC DE Limited Liability Company Emeritol LO Flagstaff LLC DE Limited Liability Company Emeritol LO Hagerstown LLC DE Limited Liability Company Emeritol LO Hattiesburg LLC DE Limited Liability Company Emeritol LO Lakewood LLC DE Limited Liability Company Emeritol LO Phoenix LLC DE Limited Liability Company Emeritol LO Staunton LLC DE Limited Liability Company Emeritol Meadowlands Terrace LLC DE Limited Liability Company Emeritol Meadowbrook LLC DE Limited Liability Company Emeritol Park Club Brandon LLC DE Limited Liability Company 2 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM Emeritol Park Club Oakbridge LLC DE Limited Liability Company Emeritol Pines of Tewksbury LLC DE Limited Liability Company Emeritol Ridge Wind LLC DE Limited Liability Company Emeritol Saddleridge Lodge LLC DE Limited Liability Company Emeritol Seville Estates LLC DE Limited Liability Company Emeritol Stonecreek Lodge LLC DE Limited Liability Company Emeritol Woods At Eddy Pond LLC DE Limited Liability Company Emeritrog LLC DE Limited Liability Company Emeritus Management I, LP WA Limited Partnership Emeritus Management LLC WA Limited Liability Company Emeritus Properties I, Inc. WA Corporation Emeritus Properties II, Inc. WA Corporation Emeritus Properties III, Inc. WA Corporation Emeritus Properties IV, Inc. WA Corporation Emeritus Properties V, Inc. WA Corporation Emeritus Properties VI, Inc. WA Corporation Emeritus Properties VII, Inc. WA Corporation Emeritus Properties VIII, Inc. WA Corporation Emeritus Properties IX, LLC WA Limited Liability Company Emeritus Properties X, LLC WA Limited Liability Company Emeritus Properties XI, LLC WA Limited Liability Company Emeritus Properties XII, LLC WA Limited Liability Company Emeritus Properties XIII, LLC WA Limited Liability Company Emeritus Properties XIV, LLC WA Limited Liability Company Emeritus Properties XVI, Inc. NV Corporation Emeritus Properties-Arkansas, LLC DE Limited Liability Company Emeritus Properties-ARK Wildflower, LLC DE Limited Liability Company Emeritus Properties-ARK Willowbrook, LLC DE Limited Liability Company Emeritus Properties-NGH, LLC WA Limited Liability Company Emeritus Real Estate IV, LLC WA Limited Liability Company Emeritus Realty Corporation NV Corporation EMERIVENT Atherton Court Inc. DE Corporation EMERIVENT Brandenton LLC DE Limited Liability Company EMERIVENT Lake Mary LLC. DE Limited Liability Company EMERIVENT Brighton LLC. DE Limited Liability Company EMERIVENT Mentor LLC. DE Limited Liability Company Emeriville SC LLC DE Limited Liability Company Emeriweg - Stow, LLC DE Limited Liability Company Emeriweg - Troy, LLC DE Limited Liability Company Emeriweg Vestal LLC (JV with Wegman) DE Limited Liability Company Emeriyaf LLC DE Limited Liability Company ESC - Arbor Place, L.L.C. WA Limited Liability Company ESC - Bozeman, LLC WA Limited Liability Company ESC - NGH, LP WA Limited Partnership ESC - Puyallup, LLC WA Limited Liability Company ESC I, L.P. WA Limited Partnership ESC III, LP WA Limited Partnership ESC IV, LP WA Limited Partnership 3 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM ESCGP I, Inc. WA Corporation ESCGP II, Inc. WA Corporation ESC-Ridgeland LLC WA Limited Liability Company ESC-Silverdale, LLC WA Limited Liability Company Fretus InvestorsLLC WA Limited Liability Company Fretus Investors Austin LP DE Limited Partnership Fretus Investors Birmingham LLC(Galleria Oaks) AL Limited Liability Company Fretus Investors Chandler LLC DE Limited Liability Company Fretus Investors Dallas LP DE Limited Partnership Fretus Investors El Paso LP DE Limited Partnership Fretus Investors Farmers Branch LP DE Limited Partnership Fretus Investors Fort Wayne LLC DE Limited Liability Company Fretus Investors Fort Worth LP DE Limited Partnership Fretus Investors Glendale LLC DE Limited Liability Company Fretus Investors GreenwoodLLC(Village Oaks @ Greenwood ) IN Limited Liability Company Fretus Investors Hollywood Park LP DE Limited Partnership Fretus Investors Houston LP DE Limited Partnership Fretus Investors IndianapolisLLC(Meridian Oaks) IN Limited Liability Company Fretus Investors Jacksonville LLC DE Limited Liability Company Fretus Investors Las Vegas LLC DE Limited Liability Company Fretus Investors Melbourne LLC DE Limited Liability Company Fretus Investors Memorial Oaks Houston LP DE Limited Partnership Fretus Investors Mesa LLC DE Limited Liability Company Fretus Investors Orange Park LLC DE Limited Liability Company Fretus Investors Orlando LLC DE Limited Liability Company Fretus Investors Plano LP DE Limited Partnership Fretus Investors Sugar Land LP DE Limited Partnership Fretus Investors Winter Springs LLC DE Limited Liability Company Great Lakes Home Care LLC DE Limited Liability Company HC3 FT MeyersLLC DE Limited Liability Company HC3 OrlandoLLC DE Limited Liability Company HC3 SunriseLLC DE Limited Liability Company Heritage Hills Retirement,Inc. NC Corporation Kingsley Oaks Investors LLC DE Limited Liability Company LH Assisted Living LLC DE Limited Liability Company Memorial Oaks Investors LLC DE Limited Liability Company MeriwegRochesterLLC DE Limited Liability Company MeriwegVestalLLC DE Limited Liability Company MeriwegLathamLLC DE Limited Liability Company MeriwegLiverpoolLLC DE Limited Liability Company MeriwegSyracuseLLC DE Limited Liability Company MeriwegFayettevilleLLC DE Limited Liability Company MeriwegWilliamsville BMLLC DE Limited Liability Company MeriwegWilliamsville BPMLLC DE Limited Liability Company MeriwegFairportLLC DE Limited Liability Company National Orion Insurance Company HI Corporation Northwest Oaks Investors LLC WA Limited Liability Company Painted Post LLC NY Limited Liability Company 4 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM Painted Post Properties, Inc. WA Corporation PHNTUS Arbor Gardens Inc CA Corporation PHNTUS Austin Gardens Inc CA Corporation PHNTUS Beckett Meadows LLC DE Limited Liability Company PHNTUS Canterbury Woods LLC DE Limited Liability Company PHNTUS Charleston Gardens LLC DE Limited Liability Company PHNTUS Creekside LLC DE Limited Liability Company PHNTUS Desert Springs LLC DE Limited Liability Company PHNTUS Heritage Hills LLC DE Limited Liability Company PHNTUS Kingley Place at Sheveport LLC DE Limited Liability Company PHNTUS The Lakes LLC DE Limited Liability Company PHNTUS LO Cape May LLC DE Limited Liability Company PHNTUS Loyalton Folsom Inc CA Corporation PHNTUS LO Joliet LLC DE Limited Liability Company PHNTUS Loyalton Joliet SCU LLC DE Limited Liability Company PHNTUS Loyalton Rockford LLC DE Limited Liability Company PHNTUS Oak Hollow LLC DE Limited Liability Company PHNTUS Pine Meadow LLC DE Limited Liability Company PHNTUS Pinehurst LLC DE Limited Liability Company PHNTUS Pines At Goldsboro LLC DE Limited Liability Company PHNTUS Quail Ridge LLC DE Limited Liability Company PHNTUS Richland Gardens LLC DE Limited Liability Company PHNTUS Silverleaf Manor LLC DE Limited Liability Company PHNTUS Stonebridge LLC DE Limited Liability Company Ridgeland Assisted Living, LLC WA Limited Liability Company Senior Living PropertiesLLC DE Limited Liability Company Silver Lake Assisted LivingLLC WA Limited Liability Company South Windsor Senior Living Properties INC DE Corporation Sugar Land Investors LLC DE Limited Liability Company Summerville 1LLC DE Limited Liability Company Summerville 2LLC DE Limited Liability Company Summerville 3LLC DE Limited Liability Company Summerville 4LLC DE Limited Liability Company Summerville 5LLC DE Limited Liability Company Summerville 6LLC DE Limited Liability Company Summerville 7LLC DE Limited Liability Company Summerville 8LLC DE Limited Liability Company Summerville 9LLC DE Limited Liability Company Summerville 11LLC DE Limited Liability Company Summerville 12LLC DE Limited Liability Company Summerville 13LLC DE Limited Liability Company Summerville 14LLC DE Limited Liability Company Summerville 15LLC DE Limited Liability Company Summerville 16LLC DE Limited Liability Company Summerville 17LLC DE Limited Liability Company Summerville at Atherton Court LLC DE Limited Liability Company Summerville at Barrington Court LLC DE Limited Liability Company Summerville at Baytown Inc. DE Corporation 5 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM Summerville at Camelot Place LLC DE Limited Liability Company Summerville at Carrollwood LLC DE Limited Liability Company Summerville at Charlotte Inc. DE Corporation Summerville at Chestnut Hills LLC DE Limited Liability Company Summerville at Clearwater LLC DE Limited Liability Company Summerville at COBBCO Inc. CA Corporation Summerville at Cy Fair LLC DE Limited Liability Company Summerville at Cy-Fair LP DE Limited Partnership Summerville at Durham Inc. DE Corporation Summerville at Fairwood Manor LLC DE Limited Liability Company Summerville at Fox Run LLC DE Limited Liability Company Summerville at Friendswood LLC DE Limited Liability Company Summerville at Friendswood LP DE Limited Partnership Summerville at Gainesville LLC DE Limited Liability Company Summerville at Golden Pond LLC DE Limited Liability Company Summerville at Harden Ranch LLC DE Limited Liability Company Summerville at Hazel CreekLLC DE Limited Liability Company Summerville at Heritage Place LLC DE Limited Liability Company Summerville at Hillen Vale LLC DE Limited Liability Company Summerville at Hillsborough LLC NJ Limited Liability Company Summerville at Irving Associates LP DE Limited Partnership Summerville at Irving LLC DE Limited Liability Company Summerville at Kenner LLC DE Limited Liability Company Summerville at Lakeland Associates LP DE Limited Partnership Summerville at Lakeland Hills LLC DE Limited Liability Company Summerville at Lakeland LLC DE Limited Liability Company Summerville at Lakeview LLC DE Limited Liability Company Summerville at Litchfield Hills LLC CT Limited Liability Company Summerville at Mandarin LLC DE Limited Liability Company Summerville at Mentor LLC DE Limited Liability Company Summerville at Mount Vernon Inc. DE Corporation Summerville at New Port Richey LLC DE Limited Liability Company Summerville at North Hills LLC DE Limited Liability Company Summerville at Oak Place LLC DE Limited Liability Company Summerville at Ocala East LLC DE Limited Liability Company Summerville at Ocala West LLC DE Limited Liability Company Summerville at Ocoee Inc. DE Corporation Summerville at Outlook Manor LLC DE Limited Liability Company Summerville at OviedoLLC DE Limited Liability Company Summerville at Pinella Park LLC DE Limited Liability Company Summerville at Port Orange Inc. DE Corporation Summerville at Potomac Inc. DE Corporation Summerville at Prince William Inc. DE Corporation Summerville at Ridgewood Gardens LLC DE Limited Liability Company Summerville at Roseville Gardens LLC DE Limited Liability Company Summerville at South Dayton LLC DE Limited Liability Company Summerville at South Windsor LLC CT Limited Liability Company Summerville at St. Augustine LLC DE Limited Liability Company 6 EMERITUS CORPORATION Consolidated Subsidiaries as December 31, 2008 COMPANY STATE FORM Summerville at Stafford LLC NJ Limited Liability Company Summerville at Venice LLC DE Limited Liability Company Summerville at Voorhees LLC NJ Limited Liability Company Summerville at Wekiwa Springs LLC DE Limited Liability Company Summerville at Westminister Inc. MA Corporation Summerville InvestorsLLC DE Limited Liability Company Summerville Management Inc. DE Corporation Summerville Management LLC DE Limited Liability Company Summerville Senior Living Inc. DE Corporation SW Assisted Living LLC DE Limited Liability Company Tanglewood Oaks Investors LLC DE Limited Liability Company Texas-ESC-Lubbock, LP WA Limited Partnership The Estates of Oak Ridge LLC DE Limited Liability Company The Inn at Grove CityLLC DE Limited Liability Company The Inn at MedinaLLC DE Limited Liability Company The Terrace at Lookout Pointe LLC DE Limited Liability Company Urbantus, LLC. DE Limited Liability Company Village Oaks Cielo Vista Investors LLC DE Limited Liability Company Village Oaks Farmers Branch Investors LLC DE Limited Liability Company Village Oaks Hollywood Park Investors LLC DE Limited Liability Company 7
